ACCEPTED
                                                                                      08-19-00296-CR
                              08-19-00296-CR                              EIGHTH COURT OF APPEALS
                                                                                     EL PASO, TEXAS
                                                                                   3/13/2021 10:54 AM
                                                                               ELIZABETH G. FLORES
                                                                                               CLERK

                            No. 08-19-00296-CR
                       IN THE COURT OF APPEALS
                                                           FILED IN -
                                                  8th COURT OF--APPEALS    ----
                   EIGHTH DISTRICT OF TEXAS           EL PASO,         - -
                                                                    --- TEXAS
                                                            - - ---- RG ------
                                                  3/13/2021
                                                          - I10:54:48
                                                           -      D        -- AM
  _____________________________________________________________
                                                      ---- VO ------
                                                   ELIZABETH       -- G. FLORES
                                                              ----
             IN RE EL PASO COUNTY PUBLIC DEFENDER        ---- Clerk

  ______________________________________________________________
         DEFENDANT’S MOTION TO SUPPLEMENT BRIEF
                                             FILED IN
                                                           8th COURT OF APPEALS
  ______________________________________________________________
                                                     EL PASO, TEXAS
                                                           3/15/2021 9:22:00 AM
                 TRIAL COURT CAUSE NO. 20180D05116ELIZABETH G. FLORES
                                                                  Clerk
     IN THE 210TH DISTRICT COURT OF EL PASO COUNTY, TEXAS
  ______________________________________________________________
EL PASO COUNTY PUBLIC DEFENDER
A. Marcelo Rivera
Todd D. Morten
Deputy Public Defenders
State Bar No. 24027663
500 E. San Antonio Ave., Room 501
El Paso, Texas 79901
Telephone: (915) 546-8185
Fax: (915) 546-8186

ATORNEYS FOR THE DEFENSE
      COMES NOW Relator, Sarah Hernandez, by and through her Attorney of

Record, Todd D. Morten, who herein respectfully requests this Honorable Court to

permit her to supplement her brief pursuant to Tex. R. App. P. 38.7 for the following

reasons(s):

1.    March 3, 2021 the Texas Court of Criminal Appeals issued Watkins v. State, PD-

1015-18, 2021 WL 800617 (Tex. Crim. App. March 3, 2021);

2.    In Watkins the Court of Criminal Appeals defines the word material as it is

found in Tex. C. Crim. P. Art. 39.14(a) as evidence having “some logical connection

to a fact of consequence”; Watkins at *20.

3.    While this matter ostensibly surrounds a complaint made by the State

concerning a subpoena and Arts. 24.02 and 24.03, Art. 39.14(h) has also been

discussed by the Parties. Further, a motion for discovery pursuant to Art. 39.14(a)

was filed in this case and served upon the State. Therefore, in light of Watkins a

discussion of 39.14(a) is also warranted;

4.    The discussion and holding in Watkins is therefore relevant to the correct

disposition of these proceedings and therefore further briefing by the Parties will

benefit the Court in reaching a correct disposition.

      WHEREFORE, Relator Sarah Hernandez requests that this Court allow

supplemental briefs from the Parties.

                                        Page 2 of 3
Respectfully submitted,

                                  EL PASO COUNTY PUBLIC DEFENDER

                                         By:     /S/ Todd D. Morten
                                                 Deputy Public Defender, App. Div.
                                                 State Bar No. 24099592
                                                 500 E. San Antonio Ave., Room 501
                                                 El Paso, TX 79901
                                                 Telephone (915) 546-8185
                                                 Fax: (915) 546-8186

                            CERTIFICATE OF SERVICE
      The undersigned certifies that a true and correct copy of the foregoing document
was delivered to all parties to this action via E-File.Texas.Gov on the date this document
was accepted for filing by the Clerk’s Office.
                                                   /s/ Todd Morten
                                                   TODD MORTEN




                                        Page 3 of 3
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Todd Morten
Bar No. 24099592
TMorten@epcounty.com
Envelope ID: 51449590
Status as of 3/15/2021 8:57 AM MST

Case Contacts

Name                       BarNumber Email                    TimestampSubmitted      Status

DISTRICT ATTORNEYAPPEALS             daappeals@epcounty.com   3/13/2021 10:54:48 AM   SENT

TODD MORTEN                          TMorten@epcounty.com     3/13/2021 10:54:48 AM   SENT

AMADEO MARCELORIVERA                 ARivera@epcounty.com     3/13/2021 10:54:48 AM   SENT

ALYSSA PEREZ                         AlyPerez@epcounty.com    3/13/2021 10:54:48 AM   SENT